Title: To Alexander Hamilton from William Seton, 18 August 1791
From: Seton, William
To: Hamilton, Alexander



New York 18 Augt. 1791
Sir

I am honored with your Letter of the 15th. enclosing a resolution of the Trustees of the Sinking fund, in consequence of which you direct me to purchase public Debt to the amount of 150,000 Dollars at the limits therein prescribed. I am very much flattered and very thankfull for this confidence reposed in me, the more so, as the execution of the business thro’ me will be a great accomodation to this Bank.
The President & Directors have ordered the Sum of 150,000 Dols to be held at my disposal and I shall only avail myself of it in proportion to the actual purchases I may make, of which a weekly return shall be made to you.
I have this day purchased 52,500 Dollars of the deferred debt at 12/6 & 5000 Dolls. 3 ⅌ Cents @ 12/—declaring the same to be on account of the United States. The Transfers will be made tomorrow & taken in my Name, till I receive your further orders on that point.
I have the honor to be with the greatest respect
